       CASE 0:20-cv-01302-WMW-DTS Doc. 115 Filed 04/28/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, Katie
 Nelson, Tannen Maury, Stephen Maturen,
 and The Communications Workers of
 America, on behalf of themselves and
 other similarly situated individuals,

 Plaintiffs,
 v.                                                           Court File No.:
                                                       0:20-cv-01302 (WMW/DTS)
 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-10, in
 their individual and official capacities,

 Defendants.


      STIPULATION TO EXTEND TEMPORARY RESTRAINING ORDER


       Pursuant to Federal Rule of Civil Procedure 65(b)(2), Plaintiffs Jared Goyette, Craig

Lassig, Katie Nelson, Tannen Maury, Stephen Maturen, and The Communications

Workers of America (“Plaintiffs”), and Defendants Minnesota Department of Public Safety

Commissioner John Harrington and Minnesota State Patrol Colonel Matthew Langer

(together, the “State Defendants”) stipulate and agree that the Order Granting Plaintiffs’

Motion for Temporary Restraining Order (ECF No. 105) (the “TRO”) shall be extended
       CASE 0:20-cv-01302-WMW-DTS Doc. 115 Filed 04/28/21 Page 2 of 3




for seven days until midnight on Friday, May 7, 2021. Good cause to extend the TRO exists

because Plaintiffs and the State Defendants require additional time to engage in discovery

of facts pertinent to Plaintiffs’ anticipated motion for a preliminary injunction.

Dated: April 28, 2021                        s/ Kevin C. Riach
                                             Kevin C. Riach (#0389277)
                                             Dulce J. Foster (#0285419)
                                             Pari I. McGarraugh (#0395524)
                                             Jacob P. Harris (#0399255)
                                             Mary Fee (#0399936)
                                             Emily McAdam (#0400898)
                                             Karen Schanfield (#0096350)
                                             Bryan Morben (#0396624)
                                             FREDRIKSON & BYRON, P.A.
                                             200 South Sixth Street, Suite 4000
                                             Minneapolis, MN 55402-1425
                                             (612) 492-7000
                                             kriach@fredlaw.com
                                             dfoster@fredlaw.com
                                             pmcgarraugh@fredlaw.com
                                             jharris@fredlaw.com
                                             mfee@fredlaw.com
                                             emcadam@fredlaw.com
                                             kschanfield@fredlaw.com
                                             bmorben@fredlaw.com

                                             Adam W. Hansen (#0391704)
                                             Colin Reeves (pro hac vice)
                                             APOLLO LAW LLC
                                             333 Washington Avenue North, Suite 300
                                             Minneapolis, MN 55401
                                             (612) 927-2969
                                             adam@apollo-law.com
                                             colin@apollo-law.com

                                             Teresa Nelson (#0269736)
                                             Isabella S. Nascimento (#0401408)
                                             AMERICAN CIVIL LIBERTIES UNION
                                             OF MINNESOTA
                                             P.O. Box 14720
                                             Minneapolis, MN 55414


                                              2
     CASE 0:20-cv-01302-WMW-DTS Doc. 115 Filed 04/28/21 Page 3 of 3




                                  (651) 529-1692
                                  tnelson@aclu-mn.org
                                  inascimento@aclu-mn.org

                                  Attorneys for Plaintiffs


Dated: April 28, 2021             /s Kathryn I. Landrum
                                  KATHRYN IVERSON LANDRUM
                                  (#0389424)
                                  Assistant Attorneys General
                                  445 Minnesota Street, Suite 1400
                                  St. Paul, Minnesota 55101-2131
                                  (651) 757-1136 (Voice)
                                  (651) 282-5832 (Fax)
                                  kathryn.landrum@ag.state.mn.us

                                  ATTORNEY FOR DEFENDANTS
                                  MINNESOTA DEPARTMENT OF
                                  PUBLIC SAFETY COMMISSIONER
                                  JOHN HARRINGTON AND MINNESOTA
                                  STATE PATROL COLONEL MATTHEW
                                  LANGER, IN THEIR OFFICIAL AND
                                  INDIVIDUAL CAPACITIES




                                   3
